DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 10, 2020.  As directed by the amendment: claims 1, 6, and 7 have been amended, claims 11 and 12 have been canceled, and no new claims have been added.  Thus, claims 1-10 and 13-20 are presently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marty et al. (US 2019/0142689), in view of Gelfand et al. (US 10,314,738).
As to claim 1, Marty discloses a handheld massage device 400 (Figs. 1-4) comprising: a body 200, 210, 100 having an exterior surface and forming a cavity (see opening in skirt 210 and basis 100, best shown in Fig. 3, through which the rollers 101, 102 project) with an interior surface (see Fig. 3), the cavity having opposing left and right sides (the left side can be defined as the left side as shown in Fig. 2 and the right side can be defined as the right side as shown in Fig. 2); a wheel (either of rollers 101 or 102), the wheel 101, 102 rotatably coupled to the left and right sides (wheel 101 or 102 is rotatably coupled to the arm 121 or 122, respectively, which is in turn coupled to the body 200, 210, 100; thus, the wheel 101, 102 is rotatably coupled (though indirectly) to the left and right sides of the body 200, 210) and at least partially contained within the cavity (see Figs. 1-4, paragraphs [0070],[0076],[0080]), and a flexible cover substantially covering the exterior surface 200, 210 (the handling face is made of rigid plastic and can comprise a higher flexibility material over its whole surface, see paragraph [0079]).
Marty lacks detailed description as to the limitation that cover is elastomeric and has an average thickness of at least 10mm.  
However, Gelfand teaches a handheld massage device (Figs. 15A-15B) having an elastomeric cover 12 (flexible sleeve 12 may be neoprene, elastane, woven elastic polymer, etc., see col. 9,ln. 44-50), the cover 12 substantially covering the exterior surface of body/shell 14 and having a thickness of 10mm (the thickness can be as great as 10 mm, col. 9, ln. 50-52, which overlaps the claimed range at a thickness value of 10 mm and thus provides a prima facie case of obviousness).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Marty so that the cover is elastomeric and has a thickness of 10 mm, as taught by Gelfand, in order to optimize comfort of the operator by providing a deformable material over the outer housing that is sufficiently thick for comfortably engaging the operator’s hand when gripped on the device.
As to claim 2, the modified device of Marty discloses that the cover is generally ovoid-shaped (see Marty, Fig. 1, Fig. 4, semi-ellipsoidal cap 200, paragraph [0076]).  
As to claim 10, the modified device of Marty discloses that the elastomeric cover has a thickness of 8-20mm (as taught by Gelfand, up to 10 mm thick, col. 9, ln. 50-52).  
As to claim 13, the modified device of Marty discloses that an axle protrusion 111, 112 extends from each of the left and right sides and are received in an axle bore of the wheel 101, 102 (see Fig. 1 and Fig. 7, paragraph [0070] of Marty).  
As to claim 14, the modified device of Marty discloses that the body further includes a flange (skirt 210, see Fig. 3, Fig. 8) extending around the exterior surface proximate a bottom edge of the cavity, the flange 210 including a plurality of holes distributed thereon (see annotated Fig. 3 below).  

    PNG
    media_image1.png
    517
    496
    media_image1.png
    Greyscale


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Newns et al. (US 2018/0353369), in view of Scoggin (US 1,657,974), and further in view of Gelfand et al. (US 10,314,738).
As to claim 1, Newns discloses a handheld massage device 100, 200 (Figs. 1-2B) comprising: a body 405, 409 having an exterior surface and forming a cavity with an interior surface (see Fig. 2A), the cavity having opposing left and right sides (the left side can be defined as the left side as shown in Fig. 2A and the right side can be defined as the right side as shown in Fig. 2A); a roller (sphere 204, 208), the roller 204, 208 rotatably coupled to the left and right sides (roller 204, 208 is coupled to all sides of the body/housing 405, 409, see Fig. 1, Fig. 2A, paragraph [0039]) and at least partially contained within the cavity (see Fig. 1), and a cover 403, 407 substantially covering the exterior surface 405, 409 (paragraph [0071]).
Newns does not disclose that the roller is a wheel.  However, Scoogins teaches a roller massage device comprising a wheel rotating about a single axis (see Fig. 1, col. 1, ln. 33-40).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Newns so that the roller is a wheel rotating about a shaft axis, as taught by in order to provide an equally suitable alternative means for supporting the spherical roller rotatably within the body.
Newns further lacks detailed description as to the limitation that cover is elastomeric and has an average thickness of at least 10mm.  However, Gelfand teaches a handheld massage device (Figs. 15A-15B) having an elastomeric cover 12 (flexible sleeve 12 may be neoprene, elastane, woven elastic polymer, etc., see col. 9,ln. 44-50), the cover 12 substantially covering the exterior surface of body/shell 14 and having a thickness of 10mm (the thickness can be as great as 10 mm, col. 9, ln. 50-52, which overlaps the claimed range at a thickness value of 10 mm and thus provides a prima facie case of obviousness).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Newns so that the cover is elastomeric and has a thickness of 10 mm, as taught by Gelfand, in order to optimize comfort of the operator by providing a deformable material over the outer housing that is sufficiently thick for comfortably engaging the operator’s hand when gripped on the device.
As to claim 5, the modified device of Newns discloses that the device consists essentially of the body 405, 409, the wheel 204, 208 and the elastomeric cover403, 407 (see Fig. 2A of Newns).  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Marty et al. (US 2019/0142689), in view of Gelfand et al. (US 10,314,738), as applied to claims 1 and 2 above, and further in view of Racoosin (US 6,093,159).
As to claims 3 and 4, the modified device of Marty discloses the claimed invention except that the cover includes at least one fingertip-sized indentation on at least one of the left and right side of the device generally proximate a front end thereof.  However, Racoosin teaches fingertip-sized indentations 4, 5 on at least one of left and right sides of the device generally proximate a front end thereof (stop 5, for example forms an indentation for the fingertips, extends from a left side of the device to the right side of the device and is proximate the front end, see Fig. 1, Fig. 3, col. 2, ln. 55-65). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Marty so that the cover includes one or more fingertip-sized indentations, as taught by Racoosin, in order to improve accuracy, stability, and precise control for transmitting pressure from the fingers rather than from the wrist and for preventing forward slippage of the fingers (see Racoosin, col. 2, ln. 63).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marty et al. (US 2019/0142689), in view of Gelfand et al. (US 10,314,738), as applied to claim 1 above, and further in view of Walker et al. (US 5,577,995).
As to claim 6, the modified device of Marty discloses the claimed invention except that the elastomeric cover has a hardness value between at least one of: 40 to 100 on the Shore 00 hardness scale; and 0 to 30 on the Shore A hardness scale.  However, Walker teaches an elastomeric cover (rubber covering 94, 96, Fig. 9, Fig. 10), having a Shore A hardness within the claimed range (Shore A 5 to 30, see col. 7, ln. 46-56).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of Marty so that the elastomeric cover has a Shore A hardness value between 5 and 30, as taught by Walker, in order to ensure softness on the skin when pressure is applied in use.
As to claim 8, the modified device of Marty discloses the claimed invention except that the elastomeric cover has a Shore A hardness of about 0-10.  However, Walker teaches an elastomeric cover (rubber covering 94, 96, Fig. 9, Fig. 10), having a Shore A hardness that overlaps the claimed range (Shore A 5 to 30, see col. 7, ln. 46-56).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of Marty so that the elastomeric cover has a Shore A hardness value within the claimed range, as taught by Walker, in order to ensure softness on the skin when pressure is applied in use.
Claims 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marty et al. (US 2019/0142689), in view of Gelfand et al. (US 10,314,738) and Racoosin (US 6,093,159) as applied to claims 1, 2, and 4 above, and further in view of Walker et al. (US 5,577,995).
As to claim 7, the modified device of Marty discloses the claimed invention except that the elastomeric cover has a hardness value between at least one of: 40 to 100 on the Shore 00 hardness scale; and 0 to 30 on the Shore A hardness scale.  However, Walker teaches an elastomeric cover (rubber covering 94, 96, Fig. 9, Fig. 10), having a Shore A hardness within the claimed range (Shore A 5 to 30, see col. 7, ln. 46-56).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of Marty so that the elastomeric cover has a Shore A hardness value between 5 and 30, as taught by Walker, in order to ensure softness on the skin when pressure is applied in use.
As to claim 17, Marty discloses a handheld massage device 400 (Figs. 1-4) comprising: a substantially rigid body 200, 210, 100 (handling face 200 is made of rigid plastic, paragraph [0079], ln. 1) having an exterior surface and forming a cavity (see opening in skirt 210 and basis 100, best shown in Fig. 3, through which the rollers 101, 102 project) with an interior surface (see Fig. 3), the cavity having opposing left and right sides (the left side can be defined as the left side as shown in Fig. 2 and the right side can be defined as the right side as shown in Fig. 2); a wheel (either of rollers 101 or 102), the wheel 101, 102 rotatably coupled to the left and right sides (wheel 101 or 102 is rotatably coupled to the arm 121 or 122, respectively, which is in turn coupled to the body 200, 210, 100; thus, the wheel 101, 102 is rotatably coupled (though indirectly) to the left and right sides of the body 200, 210) and at least partially contained within the cavity (see Figs. 1-4, paragraphs [0070],[0076],[0080]), and a generally ovoid-shaped flexible cover substantially covering the exterior surface 200, 210 (see Marty, Fig. 1, Fig. 4, semi-ellipsoidal cap 200, paragraph [0076]; see also paragraph [0079], the handling face is made of rigid plastic and can comprise a higher flexibility material over its whole surface).
Marty lacks detailed description as to the limitation that cover is elastomeric and has an average thickness of at least 10mm.  
However, Gelfand teaches a handheld massage device (Figs. 15A-15B) having an elastomeric cover 12 (flexible sleeve 12 may be neoprene, elastane, woven elastic polymer, etc., see col. 9,ln. 44-50), the cover 12 substantially covering the exterior surface of body/shell 14 and having a thickness of 10 mm (the thickness can be as great as 10 mm, col. 9, ln. 50-52, which overlaps the claimed range at a thickness value of 10 mm and thus provides a prima facie case of obviousness).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Marty so that the cover is elastomeric and has a thickness of 10 mm, as taught by Gelfand, in order to optimize comfort of the operator by providing a deformable material over the outer housing that is sufficiently thick for comfortably engaging the operator’s hand when gripped on the device.
Marty further does not disclose that the cover has at least one fingertip-sized indentation on at least one of the left and right side of the device generally proximate a front end thereof.  However, Racoosin teaches fingertip-sized indentations 4, 5 on at least one of left and right sides of the device generally proximate a front end thereof (stop 5, for example forms an indentation for the fingertips, extends from a left side of the device to the right side of the device and is proximate the front end, see Fig. 1, Fig. 3, col. 2, ln. 55-65). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Marty so that the cover includes one or more fingertip-sized indentations, as taught by Racoosin, in order to improve accuracy, stability, and precise control for transmitting pressure from the fingers rather than from the wrist and for preventing forward slippage of the fingers (see Racoosin, col. 2, ln. 63).
Finally, Marty does not disclose that the cover has a Shore A hardness of between 0 and 10.  However, Walker teaches an elastomeric cover (rubber covering 94, 96, Fig. 9, Fig. 10), having a Shore A hardness that overlaps the claimed range (Shore A 5 to 30, see col. 7, ln. 46-56).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of Marty so that the elastomeric cover has a Shore A hardness value within the claimed range, as taught by Walker, in order to ensure softness on the skin when pressure is applied in use.
As to claim 18, the modified device of Marty discloses that the at least one fingertip-sized indentation includes a left indentation and a right indentation (see two indentations 4 shown in Fig. 3 of Racoosin, shaped to receive a right or left handed thumb, col. 2, ln. 63-65).  
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marty et al. (US 2019/0142689), in view of Gelfand et al. (US 10,314,738), as applied to claim 1 above, and further in view of Schultheiss et al. (US 2007/0239082).
 As to claim 9, the modified device of Marty discloses the claimed invention except that the elastomeric cover is overmolded on to the body.  However, Schultheiss teaches providing an elastomeric cover (skin membrane 5, Fig. 1) to a therapeutic device by overmolding the cover 5 onto the device body/housing 16 (skin membrane 5 is injection molded around housing 16 in a mold 400, see Fig. 3, Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Marty so that the elastomeric cover is provided to the body by overmolding the cover onto the body, as taught by Schultheiss, in order to provide a suitable, well-known manufacturing process for forming the cover around the housing/body since it appears Marty’s device would perform equally well with the cover being overmolded on the body.
As to claim 16, the modified device of Marty discloses the claimed invention except that the elastomeric cover is comprised of thermoplastic polyurethane.  However, Schultheiss teaches an elastomeric cover (skin membrane 5, Fig. 1) provided on a therapeutic device being comprised of thermoplastic polyurethane.  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Marty so that the elastomeric cover is formed of thermoplastic polyurethane, as taught by Schultheiss, in order to provide a suitable, well-known material for an elastomeric cover since it appears Marty’s device would perform equally well with the cover being formed of the claimed material.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Marty et al. (US 2019/0142689), in view of Gelfand et al. (US 10,314,738), as applied to claim 1 above, and further in view of Andis, Sr. (US 3,850,163).
As to claim 15, the modified device of Marty discloses the claimed invention except that the wheel includes a circumferential surface including a plurality of hemispherical nubbins distributed there around.  However, Andis teaches a massage wheel having a plurality of hemispherical nubbins distributed around its circumference (kneading projections 24, Fig. 1, col. 2, ln. 11-16).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Marty so that the wheel includes hemispherical nubbins around its circumference, as taught by Andis, in order to provide suitable alternatively shaped protrusions for performing a massage effect on the user.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marty et al. (US 2019/0142689), in view of Gelfand et al. (US 10,314,738), Racoosin (US 6,093,159) and Walker et al. (US 5,577,995), and further in view of Andis, Sr. (US 3,850,163).
As to claim 19, Marty discloses a handheld massage device 400 (Figs. 1-4) consisting of: a substantially rigid body 200, 210, 100 (handling face 200 is made of rigid plastic, paragraph [0079], ln. 1) having an exterior surface and forming a cavity (see opening in skirt 210 and basis 100, best shown in Fig. 3, through which the rollers 101, 102 project) with an interior surface (see Fig. 3), the cavity having opposing left and right sides (the left side can be defined as the left side as shown in Fig. 2 and the right side can be defined as the right side as shown in Fig. 2); a wheel (either of rollers 101 or 102), the wheel rotatably coupled to the left and right sides (wheel 101 or 102 is rotatably coupled to the arm 121 or 122, respectively, which is in turn coupled to the body 200, 210, 100; thus, the wheel 101, 102 is rotatably coupled (though indirectly) to the left and right sides of the body 200, 210) and at least partially contained within the cavity (see Figs. 1-4, paragraphs [0070],[0076],[0080]); and a generally ovoid-shaped flexible cover substantially covering the exterior surface 200, 210 (see Marty, Fig. 1, Fig. 4, semi-ellipsoidal cap 200, paragraph [0076]; see also paragraph [0079], the handling face is made of rigid plastic and can comprise a higher flexibility material over its whole surface); wherein (i) an axle protrusion 111, 112 extends from each of the left and right sides and are received in an axle bore of the wheel 101, 102 (see Fig. 1 and Fig. 7, paragraph [0070]); and the body further includes a flange (skirt 210, see Fig. 3, Fig. 8) extending around the exterior surface proximate a bottom edge of the cavity, the flange 210 including a plurality of holes distributed thereon (see annotated Fig. 3 below).  

    PNG
    media_image1.png
    517
    496
    media_image1.png
    Greyscale

Marty lacks detailed description as to the limitation that cover is elastomeric and has an average thickness of at least 10mm.  
However, Gelfand teaches a handheld massage device (Figs. 15A-15B) having an elastomeric cover 12 (flexible sleeve 12 may be neoprene, elastane, woven elastic polymer, etc., see col. 9,ln. 44-50), the cover 12 substantially covering the exterior surface of body/shell 14 and having a thickness of 10 mm (the thickness can be as great as 10 mm, col. 9, ln. 50-52, which overlaps the claimed range at a thickness value of 10 mm and thus provides a prima facie case of obviousness).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Marty so that the cover is elastomeric and has a thickness of 10 mm, as taught by Gelfand, in order to optimize comfort of the operator by providing a deformable material over the outer housing that is sufficiently thick for comfortably engaging the operator’s hand when gripped on the device.
Marty does not disclose that the cover has at least one fingertip-sized indentation on at least one of the left and right side of the device generally proximate a front end thereof.  However, Racoosin teaches fingertip-sized indentations 4, 5 on at least one of left and right sides of the device generally proximate a front end thereof (stop 5, for example forms an indentation for the fingertips, extends from a left side of the device to the right side of the device and is proximate the front end, see Fig. 1, Fig. 3, col. 2, ln. 55-65). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Marty so that the cover includes one or more fingertip-sized indentations, as taught by Racoosin, in order to improve accuracy, stability, and precise control for transmitting pressure from the fingers rather than from the wrist and for preventing forward slippage of the fingers (see Racoosin, col. 2, ln. 63).
Marty further does not disclose that the cover has a Shore A hardness of between 0 and 10.  However, Walker teaches an elastomeric cover (rubber covering 94, 96, Fig. 9, Fig. 10), having a Shore A hardness that overlaps the claimed range (Shore A 5 to 30, see col. 7, ln. 46-56).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of Marty so that the elastomeric cover has a Shore A hardness value within the claimed range, as taught by Walker, in order to ensure softness on the skin when pressure is applied in use.
Finally, Marty does not disclose that the wheel includes a circumferential surface including a plurality of hemispherical nubbins distributed there around.  However, Andis teaches a massage wheel having a plurality of hemispherical nubbins distributed around its circumference (kneading projections 24, Fig. 1, col. 2, ln. 11-16).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Marty so that the wheel includes hemispherical nubbins around its circumference, as taught by Andis, in order to provide suitable alternatively shaped protrusions for performing a massage effect on the user.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marty et al. (US 2019/0142689), in view of Gelfand et al. (US 10,314,738), Racoosin (US 6,093,159), Walker et al. (US 5,577,995), and Andis, Sr. (US 3,850,163), as applied to claim 19 above, and further in view of Schultheiss et al. (US 2007/0239082).
As to claim 20, the modified device of Marty discloses the claimed invention except that the elastomeric cover is comprised of thermoplastic polyurethane.  However, Schultheiss teaches an elastomeric cover (skin membrane 5, Fig. 1) provided on a therapeutic device being comprised of thermoplastic polyurethane.  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Marty so that the elastomeric cover is formed of thermoplastic polyurethane, as taught by Schultheiss, in order to provide a suitable, well-known material for an elastomeric cover since it appears Marty’s device would perform equally well with the cover being formed of the claimed material.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 13-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785